Citation Nr: 1024182	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-13 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post traumatic stress 
disorder (PTSD) with anxiety and depression.

2.  Entitlement to Individual Unemployability (TDIU) 
benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1972.  Award of the Purple Heart Medal and service in 
the Republic of Vietnam is evidenced in the Record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Procedural history

In an August 2006 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD and granted 
service connection for an anxiety disorder with depression, 
evaluated as 30 percent disabling effective May 30, 2006, the 
date the RO received the Veteran's informal claim.

In a February 2007 rating decision, the RO granted the 
Veteran's claim for service connection for PTSD, evaluating 
the PTSD with the diagnosed anxiety and depression, and 
continuing the initial 30 percent disability rating.  The 
Veteran disagreed and perfected an appeal.

In a July 2007 rating decision, the RO evaluated the 
Veteran's service-connected PTSD disability as 50 percent 
disabling.

Clarification of issues on appeal

The Board notes that the Veteran did not seek entitlement to 
TDIU.  The Board, however, observes that the Court of Appeals 
for Veterans Claims (Court) has held that "a request for 
TDIU, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation."  See Rice v. Shinseki, 22 Vet. App. 447 at 
453-54 (2009).  

For those reasons, the Board will first address the issue of 
whether the Veteran is entitled to an initial disability 
rating in excess of 50 percent for service-connected PTSD and 
then address the issue of whether the Veteran is entitled to 
TDIU benefits.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
symptoms including anxiety attacks occurring about two times 
per week; suicidal ideation; problems controlling anger and 
anger provoked by seemingly small or unimportant things; 
difficulty maintaining relationships with his wife and 
children; difficulty sleeping; feelings of fatigue and 
difficulty dealing with stressful situations; flat affect; 
difficulty remaining focused; avoidance behavior; and 
exaggerated startle response.

2.  The Veteran is service-connected for PTSD evaluated as 70 
percent; tinnitus evaluated as 10 percent; shell fragment 
wound scars, right cheek, currently evaluated as 
noncompensable; and fracture, mandible, currently evaluated 
as noncompensable.  The Veteran's combined disability rating 
is 80 percent.

3.  The medical and other evidence of record demonstrates 
that the Veteran's service-connected disabilities, alone, 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 70 percent for service-connected PTSD with anxiety and 
depression have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130 Diagnostic Code 9411 (2009).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in combat in Vietnam and received the 
Purple Heart Medal.  He is service-connected for PTSD with 
anxiety and depression.  He contends that he is entitled to 
an initial disability rating in excess of 50 percent.

The Board will address preliminary matters and then render a 
decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The issue on appeal is a claim for an increased initial 
disability rating for service-connected PTSD.  The United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The RO informed the Veteran in a June 2006 letter that VA 
would assist him by obtaining relevant records which would 
support his claim and provide him, if necessary, with a 
medical examination.  He was further informed of how VA 
determines a disability rating and an effective date.  

The notice was sent prior to the date of the last 
adjudication of the Veteran's claim in October 2007.  Thus, 
the Veteran had a meaningful opportunity to participate in 
the adjudication of his claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  Finally, the Veteran has not 
contended, nor does the record indicate, that his claim has 
been prejudiced by a lack of notice.  See Goodwin v. Peake, 
22 Vet.App. 128 (2008).  

The Board observes that the RO has obtained and included 
private medical records identified by the Veteran and VA 
treatment records in addition to his service treatment 
records.  The Veteran has also been provided with VA medical 
examinations pertaining to his service-connected PTSD, 
including the examinations provided in July 2006 and June 
2007.  38 C.F.R. § 3.159(c) (4).  As noted below, the Board 
finds that the medical evidence obtained in this case are 
more than adequate to rate this disability.  The psychiatric 
evidence discusses in detail the impact that the Veteran's 
PTSD has on his social and occupational functioning as well 
as his employability.  The examination reflects consideration 
of the Veteran's statements and provides a complete rationale 
for the opinion stated.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue

The Board finds that under the circumstances of this case VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken with respect to the claims decided herein.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The record shows that the Veteran indicated in 
writing in his April 2007 VA Form 9 substantive appeal that 
he chose not to present evidence and testimony in support of 
his claims at a hearing before a Veterans Law Judge.   

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Assignment of diagnostic code

The Veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the Veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009), a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Schedular rating

The psychological evidence consists of two VA examination 
reports, a September 2006 report by C.W., a licensed social 
worker, the statements of the Veteran and, the Veteran's 
wife, son and daughter who reported their observations of the 
Veteran's condition.  As described below, the Board finds 
that the evidence supports a finding that the criteria of a 
70 percent disability rating have been met, but that the 
criteria for a 100 percent disability rating have not been 
met.

The Veteran was seen in July 2006 by a VA psychologist, Dr. 
C.H.  The examination report states that the Veteran has 
spent 30 years as a carpenter and contractor in residential 
construction and has been self-employed for much of that 
time.  The Veteran stated he had been married for about 28 
years and reported that his relationship with his wife was 
"not too bad," and his relationship with his two grown 
children as "pretty good or better," and that he maintained 
a relationship with his grandchildren.  The Veteran stated he 
had two friends who he sees very rarely.

The Veteran has been self-employed for many years as a 
carpenter and residential contractor.  He stated that his 
PTSD symptoms affect his business by making it difficult for 
him to talk with anyone and particularly by responding to 
people regarding bids he has made on jobs.  The Veteran 
reportedly denied that his symptoms have affected his 
attendance at work.

The Veteran stated he had occasional problems falling asleep, 
suicidal thoughts he described as "not serious" about six 
times a year, and feelings of guilt regarding his treatment 
of family members.  He did not report symptoms of delusion, 
compulsion, hallucination or psychosis.  The Veteran stated 
that he had anxiety attacks that occurred about two times per 
week, lasting a few hours and which were moderate to severe 
in nature.  

The examiner described the Veteran as pleasant and 
cooperative, oriented to time, place, person, date and 
situation, and well-groomed.  The Veteran's speech was 
described as normal range, rate and spontaneity, and his 
thought processes were described as logical, linear and goal-
directed.  The Veteran's mood was apprehensive and his affect 
was described as "minimally restrictive."  The results of 
psychological testing indicated a moderate level of PTSD 
symptom endorsement and mild to moderate depression.  The 
examiner diagnosed the Veteran with "anxiety disorder" and 
"depressive disorder" not otherwise specified and reported 
a GAF score of 65.  The examiner determined that the Veteran 
did not meet criteria for PTSD.

A September 2006 psychological evaluation by C.E., a licensed 
social worker, noted that the Veteran presented with "a flat 
affect and guarded, non-engaging demeanor."  The examiner 
reported the Veteran was "socially isolated and limited 
occupationally," had few friends, struggled with stress and 
fatigue, had nightmares, had disturbing and intrusive 
memories, and a sense of foreshortened future.  The examiner 
stated the Veteran exhibited startle responses, avoidance 
behaviors, "a cynical world view, and little faith in 
humanity."  The examiner stated that there was "significant 
discord" in his marriage and reported that the Veteran's 
wife said that the Veteran was "somewhat isolated."  She 
was also concerned about the Veteran's lack of emotional 
intimacy and guarded demeanor.  The examiner diagnosed the 
Veteran with PTSD and assigned the Veteran with a GAF score 
of 60.  The examiner also recommended that the Veteran be 
encouraged to seek a medication evaluation for depression and 
remain in individual and couples counseling.

Dr. C.H., the VA psychologist, saw the Veteran again in June 
2007.  The Veteran stated he had not sought mental health 
care since July 2006 and was not taking any psychiatric 
medications.  The Veteran reported that he was still self-
employed as a carpenter and contractor, and also reported 
that he had lost time from work because of his psychiatric 
symptoms.  Essentially, he would come to work late or leave 
early if things were too stressful or difficult.  He still 
reported having two friends and being with them on about two 
occasions each year.  

The Veteran stated that he had problems with his temper, that 
he tried to keep it to himself and that he was "pretty 
good" at not showing his temper.  The examiner noted that 
the depressive symptoms had worsened since the July 2006 
examination.  The Veteran stated he had no social life other 
than going to church.  The Veteran stated that his sleep had 
decreased and become more fitful, and that "his interest" 
had decreased.  The Veteran stated that he had suicidal 
ideation, but had no immediate plan.  The Veteran denied any 
compulsions, psychosis, delusions or hallucinations, but did 
state that his memory has been worse in that he was absent-
minded.  

The examiner described the Veteran as pleasant and 
cooperative, alert and oriented to time, place, person, date 
and situation, but that he was "sloppily dressed and 
sloppily groomed."  The Veteran's eye contact was "poor," 
and his speech was normal.  The Veteran's thought processes 
were described as "logical, linear, and goal-directed," and 
his thought content was described as "clear."  The 
psychological test results showed a moderate level of PTSD 
symptom endorsement and significant depression, as well as 
difficulty with anxiety, and "schizoid, avoidant, and 
depressive personality traits."  The examiner again 
diagnosed the Veteran with anxiety and depressive disorder 
and assigned a GAF score of 65.

The Veteran's wife made a May 2007 statement and described 
some of the symptoms she has observed during their long 
marriage.  She described how the Veteran has no ability to 
stay focused and has difficulty finishing projects.  She 
explained how he is disorganized and has difficulty 
prioritizing his work, and how although he works as a 
carpenter, he has little regard for his tools or his work 
truck.  The Veteran has increasingly taken less interest in 
his work; he does only what is necessary to get by rather 
than trying to meet a higher standard.  She explained how the 
Veteran uses sleep to avoid stress, and that he often can 
only work four or five hours a day.  She stated that the 
Veteran has little tolerance to noise and has extreme 
reactions to helicopters flying overhead.

The Veteran's daughter and son have also provided statements.  
The son, who apparently has worked with the Veteran, 
describes his father as pessimistic and having a short 
temper; both symptoms make dealing with customers or 
potential customers very difficult.  His father has a startle 
response that can be frightening in that he becomes 
aggressive.  The Veteran often blames others for things that 
they have not done and has little regard for the emotions of 
others.  The son describes that his relationship with his 
father is often like "walking on eggshells," and describes 
a pattern of behavior that shows how much difficulty the 
Veteran has had in maintaining a relationship with family 
members.  Similarly, the Veteran's daughter describes her 
father's temper and dour demeanor, his lack of emotional 
intimacy and his avoidance behavior.  She describes his 
extreme reactions to noise, his feelings of worthlessness and 
inadequacy.

As noted above, a 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The Board acknowledges 
that not all of the criteria for a particular percent 
disability rating need be met.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the specified factors for each 
incremental rating were examples rather than requirements for 
a particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme].     

The medical evidence establishes that the Veteran is 
depressed and that the depression has affected his ability to 
work, maintain effective relationships, including 
relationships with his family, and has resulted in an 
inability to deal effectively with stressful situations.  The 
Veteran's personal hygiene has apparently declined over time 
and his own assessment of how the symptoms affect his life 
describes a very isolated life.  In 2006, he viewed his 
marriage as being "not too bad" and his relationship with 
his children as being "pretty good," yet his family 
describes a much more complex and nuanced family life.  The 
Veteran has great difficulty in having a normal emotional 
relationship with any of his family members and is viewed 
with trepidation by his children because of his temper and 
pessimistic outlook on life and persons in his life.  While 
his speech was always described as being normal, the Veteran 
was also described as a man of few words.  He has also always 
reported suicidal ideation.  

The Board observes that the GAF score of 65 assigned by the 
VA examiner is not supported by the evidence.  GAF scores 
ranging between 61 and 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social relationships or occupation, but generally functioning 
pretty well, and has some meaningful interpersonal 
relationships.  The Veteran reported sleep problems that go 
beyond mild insomnia, and his constant depressed state 
presents a degree of difficulty with social and occupational 
situations that goes beyond "some mild symptoms."  The 
Veteran has difficulty being engaged with his family and has 
only two people he considers friends and only spends time 
with them on rare occasions.  His depression prevents him 
from being effective at work and apparently makes it 
difficult for him to do more than just enough to get by; an 
attribute that certainly affects how he is viewed by 
potential customers.  In short, the Board finds that the GAF 
scores reported are not reflective of the symptoms described 
by the Veteran's wife and children.

In sum, the Board finds that the Veteran's symptoms are more 
accurately reflected in the 70 percent disability criteria 
than those found in the 50 percent disability criteria.   The 
Board has also considered whether the Veteran is entitled to 
a 100 percent disability rating.   See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].   For reasons 
expressed immediately below, the Board concludes that the 
evidence does not support a conclusion that the Veteran has 
symptoms of total occupational and social impairment which 
would warrant the assignment of a 100 percent disability 
rating.

The evidence does not suggest that the Veteran has gross 
impairment in thought processes or communication.  He has 
consistently denied, and there has been no clinical evidence 
reported of, persistent delusions or hallucinations.  While 
there is evidence that the Veteran has a short temper and can 
be provoked by seemingly unimportant things, there is no 
evidence his reaction or his behavior is considered by anyone 
to be grossly inappropriate.  The Veteran has been feared by 
his children, but neither have suggested that he has 
physically hurt them or their mother, and the Veteran has 
denied being in any physical altercation with anyone since 
his discharge.  The Board finds that there is no evidence 
that the Veteran is in persistent danger of hurting self or 
others.  Although there is evidence the Veteran's personal 
hygiene was limited (sloppily dressed and groomed), the same 
examiner found that the Veteran was competent to handle his 
own funds and that his psychological symptoms did not 
significantly impact his ability to perform activities of 
daily living.  The Veteran has always been described as being 
oriented to time and place.  

Finally, although the Veteran's wife described how the 
Veteran occasionally has an inability to remember names of 
family and friends, and often forgets why he went outside or 
someplace to do something, the evidence supporting this 
singular criterion is insufficient to warrant a assignment of 
a 100 percent disability rating when the evidence does not 
support a finding that the Veteran meets any of the other 
criteria of a 100 percent disability rating.  In conclusion, 
the Board grants the Veteran's claim to the extent of 
awarding a 70 percent disability rating.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As discussed above, the Board observes that the Veteran was 
determined to be 70 percent disabled from the date of his 
claim.  For the reasons stated above, the Board has 
determined that staged ratings are not warranted.

Entitlement to TDIU benefits.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2009).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2009).

Analysis

The Veteran's service-connected disabilities include: PTSD, 
currently evaluated as 70 percent disabling; tinnitus, 
currently evaluated as 10 percent disabling; and, shell 
fragment wound scars, right cheek and fracture, mandible 
currently evaluated as 0 percent disabling.  With the Board's 
decision, a combined 80 percent disability rating is in 
effect.

Because the Veteran's combined disability rating is 70 
percent, with one of his disabilities being at least 40 
percent disabling (his PTSD is rated as 70 percent 
disabling), his service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a) (2009).

The question that remains to be answered is whether the 
Veteran's service-connected disabilities render him 
unemployable.  For the following reasons, the Board finds 
that they do render him unemployable.

The evidence from the Veteran's wife, son and daughter 
combine to show that the Veteran had serious difficulty 
dealing with others.  His outbursts of anger and constant 
depression, irritability, pessimism, avoidance of people and 
distrust of people in general made him unable to deal with 
persons in commercial relationships.  His numerous periods of 
late arrival or early termination of a work-day and isolation 
further demonstrated his difficulty in dealing with the 
stress of the workplace and to some extent exhibit the 
underlying depression reported by all psychological 
examiners.

The Board recognizes that there is no medical opinion which 
states that the Veteran is unemployable.  However, as was 
discussed in the law and regulations section above, the 
appropriate TDIU standard is not whether a veteran is able to 
obtain any employment, or to maintain marginal employment.  
See Moore, 1 Vet. App. at 358.  Rather, the standard is a 
subjective one and is whether a veteran can obtain and 
maintain substantially gainful employment.  In that regard, 
the Board finds that the evidence is at least in equipoise as 
to whether the criteria of TDIU are met.  Thus, applying the 
benefit of the doubt rule, the Board finds that the Veteran's 
PTSD symptoms, including anxiety and depression, by 
themselves are sufficient to prevent the Veteran from 
maintaining substantially gainful employment.  Applying the 
benefit of the doubt rule, TDIU is allowed.

ORDER

Entitlement to a disability rating of 70 percent disabling 
for service-connected PTSD is granted, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to controlling 
regulations governing the payment of monetary benefits.





____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


